Citation Nr: 1542566	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-31 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right hand disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A right hand disability has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for right hand disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The regulations also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 C.F.R. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required notice in letters sent in August 2011 and August 2012, prior to the initial adjudication of her claim.

The development undertaken by the RO in this case indicates that the Veteran's service treatment records (STRs) are unavailable.  In a November 2012 memorandum, the RO detailed its attempts to obtain the Veteran's STRs and made a formal finding that the STRs were unavailable.  The Board finds that the RO has satisfied its duty to assist the Veteran in the development to obtain her STRs in accordance with 38 C.F.R. § 3.159.  It also informed her of the unavailability of her STRs and of alternative evidence that she could submit in the aforementioned August 2012 letter.

The Veteran was afforded an appropriate VA examination in October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  The Board finds that the October 2013 VA examination was adequate for adjudication purposes because the examination involved extensive testing of the Veteran for a right hand disability, and the examiner's report provides a detailed basis for the report's conclusions.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined.

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even where the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



III.  Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran contends that service connection is warranted for a right hand disability because the claimed disability is related to an injury sustained in 1990 while she was serving in the Navy.  The Veteran claims that while helping to pull in a visiting ship, her right hand was caught in a wire, causing her "pointer, middle, and index" fingers to be almost severed.  Although her STRs are unavailable, the Veteran submitted two "buddy" statements, authored by fellow servicemembers, which give accounts of the 1990 incident.  The Veteran also submitted July 1990 medical records from Tripler Army Medical Center indicating treatment for a right hand injury.  Accordingly, the Board concedes the fact of a 1990 in-service injury of the Veteran's right hand.

However, of record is a March 1996 report of the Veteran's Navy Reserve entrance examination, in which no injury or diagnosis as to the Veteran's right hand is noted.  The Veteran also submitted a June 2011 clinical progress note prepared at a VA clinic in Buffalo, in which the clinician noted the Veteran's complaints of pain and "locking up" in her right hand, but made no diagnosis.  During the October 2013 VA examination, the examiner conducted numerous tests and found, among other things, no limitation of motion or abnormalities as to the Veteran's right hand.  The examiner also obtained X-ray studies and concluded that there were no abnormalities in the phalanges, metacarpals or carpal bones, and that the articular margins and joint spaces as well as the soft tissues were unremarkable.  In sum, the examiner determined that the Veteran did not have a current right hand or finger disorder.

The Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran herself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds that the Veteran is competent to report pain and "locking up" in her right hand.  However, as a layperson, the Veteran does not possess the expertise required to attribute her symptoms to a disease or injury.  In any event, the medical evidence, prepared by trained professionals, is more probative than the Veteran's lay assertions.   

The Board notes that where a veteran's STRs are unavailable, it is under a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, however, STRs from the Veteran's period of service, if they were available, could serve only to further corroborate the occurrence of an in-service injury, which the Board has conceded occurred.  The Veteran's STRs, however, would do nothing to cure the absence of medical evidence establishing a current right hand disability.

In light of the VA examination report showing that the Veteran's right hand was found to be normal and the absence of any medical evidence showing that a right hand disability has been present during the period of the claim, the claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right hand disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


